ee Sam & Q

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) : Page | of 1 U

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987)
Santiago Bravo-Sosa | Case Number: 3:19-mj-23475_
Carolyn L Oliver ———
Defendant's Attorney = BF a

 

REGISTRATION NO. 88548298

THE DEFENDANT: - . AUG 26 299
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

i , Gl. EP ws ISTE | Cet
O was found guilty to count(s) SOUTHERN SISTRICT OF CALIFORNIA

after a plea of not guilty. BY SEPorY
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) I
C1 The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

. The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of

 

/ oo,
x TIME SERVED CO days

Assessment: $10 WAIVED Fine: WAIVED

x] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant § economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

At

DUSM | | Lb ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

a” “ee
Lee.

 

Received

Clerk’s Office Copy - a 3:19-mj-23475

 

 
